        Case 1:18-cv-05630-DLI-JO Document 25 Filed 02/20/19 Page 1 of 1 PageID #: 79

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                    26 Broadway, 21st Floor
                                                               New York, NY 10004
                                                               Phone: (212) 248-7906
                                                               Fax: (212) 248-7908




       February 20, 2019

       Via ECF
       Honorable James Orenstein, U.S.M.J.
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

       Re:     Mulea-DeGonzague v. Kings AutoShow Inc., et al., No. 18-cv-5630 (DLI)(JO)

       Dear Judge Orenstein:

       My office represents the plaintiff, Donna Mulea-DeGonzague, in the above-
       referenced case.

       I am writing to advise that, in accordance with your Minute Order dated yesterday,
       February 19, 2019, the parties have conferred and that my office has now received
       sufficient informal discovery to proceed with the settlement conference on Friday,
       February 22, 2019. The parties will be submitting their confidential ex parte
       settlement statements shortly.

       Respectfully,

       /s/ Brian L. Bromberg

       Brian L. Bromberg

       cc:     All Counsel of Record (Via ECF)
               Thomas R. Breeden, Esq. (Via Email: trb@tbreedenlaw.com)
